Bronson, J.
I concur in the affirmance of the order of the trial court. In the other opinions filed the facts are quite fully stated. The *84crux of the controversy is the sufficiency of the moving papers, in equity, to warrant the vacation of the judgment of divorce that has stood unimpeached for over ten years, and through which the moving party has continuously accepted benefits both before and after the discovery of the alleged fraud and bribery. It is evident that the trial judge, the Honorable Charles M. Cooley, gave careful and considerate attention to plaintiff’s claims. He has rendered a well-prepared and well-considered memorandum decision. Therein he has stated that the presumptions are in favor of the correctness of the decree attacked, and of the honor and integrity of the court which rendered the decree; that charges of this character must be established by clear and satisfactory evidence (citing Garrison v. Akin, 2 Barb. 25; Wiemer v. Wiemer, 21 N. D. 371, 130 N. W. 1016); that the evidence, submitted in the form of affidavits, is of an unsatisfactory character and insufficient to warrant the vacation of the decree through a motion made upon such affidavits alone; that, upon principles of estoppel, the plaintiff, through the acceptance of benefits under the decree both before and after the discovery of the alleged fraud and bribery, in sums of money aggregating over $36,000 is not in a position now, after the lapse of over ten years since the rendition of the decree to question the decree; and, further, that the decree of divorce, so questioned, is sustained by the evidence produced at the trial where both parties were present, and where both parties submitted evidence and the case for the decision of such trial court. We quite agree with the decision and findings of the trial court. Manifestly, plaintiff’s affidavits, procured ex parte, not subject to cross-examination, show largely merely circumstantial conditions. Largely, they are in the nature of hearsay statements. The innuendo and the insinuation may be strong, but the asserted proof of the acts of fraud or of the corruption of the court is very weak and unsatisfactory. Assuredly the solemnity of a decree thus rendered and now hoary with age, and the integrity of the trial judge, long since deceased, whose lips may not now utter to mortal ears any defense of his judicial acts, may not thus be impeached.
Christianson, Oh. J., and Biedzbuu, J., concur.